UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (Address of principal executive offices) (201) 275-0555 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of May 12, 2014:142,728,628 shares of common stock. Contents Page Number PART I FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and September 30, 2013 3 Condensed Consolidated Statement of Operations for the Three and Six Months Ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statement ofStockholder's (Deficit)for theSix Months Ended March 31, 2014 and September 30, 2013 (unaudited) 6 Condensed Consolidated Statement of Cash Flows for the Six Months Ended March 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Consolidated Unaudited Financial Statements March 31, 2014 9 - 18 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION 25 Item 1 Legal Proceedings 25 Item1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosures 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 27 2 PART I - FINANCIALINFORMATION Item 1 - Financial Statements SINGLE TOUCH SYSTEMS INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net - current portion Prepaid consulting Other prepaid expenses Total current assets Property and equipment, net Other assets Accounts receivable, net - Prepaid consulting - Capitalized software development costs, net Intangible assets: Patents Patent applications cost Software license Other assets including security deposits Total other assets Total assets $ $ See accompanying notes. 3 SINGLE TOUCH SYSTEMS INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - related party Current obligation under capital lease Convertible debenture - related party Convertible debentures - unrelatedparties Total current liabilities Long-term liabilities Obligations under capital lease Convertible debentures - unrelated parties - Total long-term liabilities Total liabilities Commitments and contingencies - See notes 8, 10 and 15 Stockholders' Equity Preferred stock,$.0001 par value, 5,000,000 shares authorized; none outstanding - Common stock, $.001 par value; 300,000,000 shares authorized, 142,728,628 shares issued and outstanding as of March 31, 2014 and $.001 par value; 200,000,000 shares authorized, 137,220,331 shares issued and outstanding as of September 30, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 SINGLE TOUCH SYSTEMS INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended March 31, March 31, Revenue Wireless applications $ Licensing and royalties - - - Media placement - - Operating Expenses Royalties and application costs Research and development Compensation expense (including stock based compensation)* Depreciation and amortization General and administrative (including stock based compensation)* Loss from operations ) Other Income (Expenses) Interest expense ) Net (loss) before income taxes ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding * Details of stock based compensation included within: Compensation Expense $
